Title: From John Adams to Boston Patriot, 3 January 1810
From: Adams, John
To: Boston Patriot




Sirs,
Quincy, January 3, 1810.


AMSTERDAM, June 15, 1781—wrote to Congress: “The long expected courier has at last arrived at the Hague from Petersburg. The Contents of his dispatches are not public, but all hopes of immediate assistance from the armed neutrality seem to be dissipated. The question now is what is to be done next? Some are for alliances with the House of Bourbon and America; but a thousand fears arise.
France, the Emperor and the Republic have provinces so intermixed together, in Brabant and Flanders, that it is supposed the Emperor would be much alarmed at an Alliance between France and Holland, lest they should soon agree to divide his provinces between them. The people in these provinces would it is supposed have no objection. They all speak the French Language; they all have the same religion, and the Policy of France in governing conquered provinces according to their ancient usages, and with great moderation, has taken away all aversion to a change of masters. Some people think, that an alliance between France and England would occasion a general War. This I think would be a benefit to America although philanthropy would wish to prevent the further effusion of human Blood.”
Amsterdam, June 14, 1781—advised Dr. Franklin, that I had drawn in favour of the house of Fitzeau and Grand, bills according to a list inclosed, to discharge the bills drawn by congress and accepted by me, to the amount of one hundred and sixty four thousand five hundred crowns, of sixty sols.
Amsterdam, June 21, 1781—wrote to Messieurs Doubldemuts at Rotterdam: “I had this morning the honor of your letter of the 17th of June, and have read over attentively the papers inclosed. It does not appear, by the record of the trial, that any person claimed the vessel, or any part of the cargo, on behalf of the owners: altho’ it appears by the protest of the master that his mate was sent in the sloop to Charleston. Nor do I see in the papers any evidence to determine to whom the cargo belonged, whether to Dutch or English merchants. It appears, that the privateers and their owners belonged to Charleston, which is now under the domination of the English. From all these considerations together, I am apprehensive you will find it difficult to obtain a remedy, as so long a time has elapsed since the transaction. However, if I can be of any service to you in this business, or in the other that you mention, relative to the vessels recaptured by M. De La Motte Piquet, it will give me particular pleasure. Your friend, when ever he shall be pleased to call upon me, I shall be very glad to see, and to consult with him concerning any further particulars.”
Amsterdam, June 23, 1781—wrote to congress: “The answer from Petersburg as it is given to the public is this:
Her Majesty, the Empress of all the Russias declares, that as much as she been satisfied with the zeal with which their High Mightinesses have accepted her mediation; so much and more has her compassionate heart been affected with the difficulties formed by the court of London, in referring the reconciliation with the republic to a subsequent and general negociation of peace, between all the belligerent powers, under the combined mediation of her Imperial Majesty, and His Majesty, the Roman Emperor. As soon as this negociation shall take place, Her Majesty, promises beforehand to the republic all the assistance that depends upon her, to the end, that the republic may without delay, return into the rank of neutral powers, and thereby enjoy entirely, and without restraint, all the rights and advantages, which her accession to the engagements between her Imperial Majesty and the Kings, her high allies, ought to assure to her. In this expectation, the intention of her Majesty is conjointly with their Majesties, to make immediately a new attempt at the court of London, to persuade that court, to that moderation, and those pacific sentiments, which their High Mightinesses on their part have manifested. The Empress flatters herself, that the times and the events, which may unexpectedly happen, will bring forth circumstances of such a nature as will put her in a situation, to make appear, in a manner the most efficacious, her good will and her affection, of which, she sincerely desires to be able to give proofs to their High Mightinesses.
This answer gives great scope to speculation and conjecture: but I shall trouble congress with a very few remarks upon it.
In the first place, without insinuating her opinion concerning the justice or injustice of the war between Great Britain and the United Provinces, she imputes the ill success of her mediation between them to the court of London and not at all to the republic.
2nd. She applauds the moderation and pacific sentiments of their High Mightinesses, and implicitly censures the court of London for opposite dispositions. Thus far the declaration is unfavourable to the English, and a pledge of her imperial honor, at least not to take any part in their favour.
3rd. It appears that the court of London has proposed a negociation for peace between all the belligerent powers, under the mediation of the Empress and the Emperor. But as it is certain the Court of London does not admit the United States of America to be one of the belligerent powers, and as no other power of Europe, except France, as yet admits it to be a power, it is very plain to me, that the British Ministry mean nothing but chicanery: to unman and disarm their enemies by delusive dreams of peace; or to intrigue them or some of them, into a peace separately from America, and without deciding our question.
4thly. The declaration says not, that the Empress has accepted this mediation, nor upon what terms she would accept. Here we are left to conjecture. The Dutch Ambassadors at Petersburg, wrote last winter to the Hague, that the Empress would not accept of this mediation with the Emperor, but upon two preliminary conditions, viz—that the Court of London should acknowledge the Independence of America, and accede to the principles of the late Marine Treaty, concerning the rights of neutrals. To this she may have added since, that Holland should previously be set at peace and become a neutral power; or she may have altered her sentiments. Here we can only conjecture.
5th. It appears that the Kings of Denmark and Sweden have joined, or are to join the Empress in a new effort with the Court of London, to persuade it to make peace with Holland. But how vigorous or decisive this effort is to be, or what will be their conduct, if they should still be unsuccessful, is left only to conjecture.
6th. There are hints at future events and circumstances, which her Majesty foresees, but the rest of the world do not, which may give her occasion to shew her good will.—Here is nothing declared, nothing promised: yet it leaves room to suppose, that her Majesty and her High Allies, may have insisted upon conditions from the Court of London, which accepted, may give peace to the Republic; or which rejected, may oblige Russia, Sweden and Denmark to join Holland in the war. But all this is so faint, reserved and misterious, that no dependence whatever can be placed upon it.
I am sorry to see the idea of a negociation for a general peace held up; because I am as well persuaded, it is only an insidious manœuvre of the British Ministry, as I am that many powers of Europe, and especially Holland, will be the dupes of it. I confess I should dread a negociation for a general peace, at this time—because I should expect propositions for short truces, uti possidetis’s, and other conditions, which would leave our trade more embarrassed, our union more precarious, and our liberties at greater hazard than they can be in a continuance of the war; at the same time that it would put us to as constant and almost as great an expence. Nevertheless, if proposals of peace, or of conferences and negociations to that end, should be proposed to me, which they have not as yet been from any quarter, it will be my duty to attend to them, with as much patience and delicacy too, as if I believed them sincere.
Americans must ween themselves from the hope of any signal assistance from Europe. If all the negociations of Congress can keep up the reputation of the U. States, so far as to prevent any nation from joining England, it will be much. But there are so many difficulties in doing this, and so many deadly blows are aimed at our reputation for honor, faith, integrity, union, fortitude and power, even by persons who ought to have the highest opinion of them, and the tenderest regard for them, that I confess myself, sometimes almost discouraged, and wish myself returning, through all the dangers of the enemy, to America, where I certainly could not do less, and possibly might do more for the public Good.
Amsterdam, June 23, 1781, wrote again to Congress:—“The Deputies of the city of Zierikzee have presented to their noble Mightinesses, the Lords the States of Zealand, on the twelfth of this month, their advice, concerning the report of the State of the 19th of April last, relative to the building of vessels of war, to be done by the college of the admiralty of this province, in these words, viz.—That the venerable regency having seen by the memorial of the gentlemen, the committees of the admiralty of this province, annexed to the said report the serious difficulties, which appear to oppose themselves to the resolution of building a larger number of vessels of war and frigates, has thought itself obliged to declare that it is greatly afflicted at the dangerous situation in which the republic in general, and this province in particular, are at present; being involved in a ruinous war, and almost entirely destitute of all convenient means, which could be employed for the safety and defence of the country. That this great distress might furnish to the venerable regency, one of the best occasions to enlarge in reflections, how by prompt directions and active foresight, in case that the re-establishment of our marine had been really taken to heart, the greatest obstacles alleged in the memorial in question, might have been prevented in time: but that a repetition of what ought to have been executed in time, would in no degree ameliorate the present situation of affairs; and so much the more, as it is indispensably necessary that the deliberations concerning the further building of ships, should be at length terminated. The venerable regency, then, for the present would abstain from making even well founded observations, which nevertheless they might allege, both with regard to the contents of the memorial in question, and to the means of advancing with greater vigour the construction of vessels, or to put the marine upon a more respectable footing by another way. They content themselves then with declaring simply, that they are ready to concur in the completion of the aforesaid point, of construction of vessels, either by conforming to the disposition of this report, or in any other manner whatsoever, that a general deliberation of all the members of the State, may find the most convenient.
That nevertheless, the venerable regency cannot abstain from remarking further here, that at the beginning of this war, they had always been persuaded, that the other confederates, whose sentiments concerning the first causes of this war, have continually influenced those of Zealand had taken the precautions necessary to be able to oppose the enemy conveniently, either by the national forces, or by the efficacious assistance of their allies; but that the issue of affairs, already shews visibly, with how much lukewarmness and levity, notwithstanding the serious exhortations and informations repeatedly made by this province, we have conducted ourselves both with regard to the one and the other. The venerable regency now sees the republic, at this moment, deprived of all foreign succour, and abandoned to herself against a formidable enemy.
That, as such a dangerous situation ought naturally to excite in all those who participate in the public government, and really take to heart the true interests of their country, a redoubled zeal, to set immediately to work, and in proportion to the danger, all the means of defence imaginable, and to employ them to protect in the most effectual manner their country, her commerce and possessions, and to annoy the enemy; the venerable regency seeing on the contrary, that the indolence, the inactivity, and even the continual indifference are only increasing more and more, and that public affairs are administered in a manner, which cannot be reconciled with the danger to which the republic is exposed, judge in consequence, that the Lords the States of this province will not be able, longer to see, without speaking out, a situation so perilous; but that they ought to examine seriously, the true causes and reasons of all this, to the end, that when we have obtained the explanations, which we have a right to require, we may take with the most serious zeal, the resolutions proper to maintain the excellent prerogatives which we yet possess and to guard against such misfortunes.
That the venerable regency, having learned with a great deal of satisfaction that similar observations have been already made, by other members of the body politic, hope that the deliberations concerning an object of this importance, will be no longer delayed; but they trust that the affair, for which the advice of the gentlemen of Middlebourg carried on the fifteenth of May to the assembly of the States, has been sent back, will be discussed as soon as possible, and without delay. The venerable regency declaring, that they shall be always disposed to co-operate in taking every measure proper to obtain an end so salutary.”
Thus we see that two cities of Zealand, Middlebourg and Zierickzee, are co-operating with Amsterdam. Haerlem, Dort, Delft, &c. in order to arouse the republic to action. How many months or years may roll away before they succeed, it is impossible for me to say, because it will depend upon events of war, reports of peace, and the counsels of other sovereigns in Europe, as yet inscrutable; but it will depend upon nothing more than the fate of Clinton and Cornwallis in America.

John Adams.




